                                                 Peter Borenstein, Esq., State Bar No. 304266
                                               1 P.O. Box 885
                                                 Culver City, CA 90232
                                               2 Telephone (213) 362-8740 • Facsimile (877) 460-3681

                                               3   Attorney for Plaintiff,
                                                   GARY GOLDSMITH
                                               4

                                               5 Dennis K. Ames, Esq., State Bar No. 81460
                                                 Marissa A. Warren, Esq., State Bar No. 249583
                                               6 Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                               7 2677 North Main Street, Suite 901
                                                 Santa Ana, California 92705-6632
                                               8 Telephone (714) 558-7008 • Facsimile (714) 972-0379

                                               9 Attorneys for Defendant,
                                                 GARFIELD BEACH CVS, L.L.C., erroneously sued and served
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10 herein as CVS Pharmacy, Inc.

                                              11
                                                                             UNITED STATES DISTRICT COURT
                                              12
                                                           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                              13

                                              14   GARY GOLDSMITH,                             CASE NO.: 2:20-cv-00750-AB(JCx)
                                                                                               [Removal from Superior Court of California, Los Angeles,
                                              15                Plaintiff,                     Case No.: 19STCV44041]

                                              16         vs.                                   District Judge Andre Birotte, Jr.
                                                                                               Magistrate Judge Jacqueline Chooljian
                                              17   GARFIELD BEACH CVS, LLC;
                                                   DOES 1 through 10,                          STIPULATED PROTECTIVE ORDER
                                              18
                                                                Defendants.
                                              19
                                                                                               ACTION FILED: December 9, 2019
                                              20

                                              21   1.    A. PURPOSES AND LIMITATIONS
                                              22         As the parties have represented that discovery in this action is likely to involve
                                              23   production of confidential, proprietary, or private information for which special protection
                                              24   from public disclosure and from use for any purpose other than prosecuting this litigation
                                              25   may be warranted, this Court enters the following Protective Order. This Order does not
                                              26   confer blanket protections on all disclosures or responses to discovery. The protection it
                                              27   affords from public disclosure and use extends only to the limited information or items
                                              28   that are entitled to confidential treatment under the applicable legal principles. Further,
                                                                                                                       Case no.: 2:20-cv-00750-AB(JCx)
                                                                                               -1-
                                                                              STIPULATED PROTECTIVE ORDER
                                               1   as set forth in Section 12.3, below, this Protective Order does not entitle the parties to file
                                               2   confidential information under seal. Rather, when the parties seek permission from the
                                               3   court to file material under seal, the parties must comply with Civil Local Rule 79-5 and
                                               4   with any pertinent orders of the assigned District Judge and Magistrate Judge.
                                               5         B. GOOD CAUSE STATEMENT
                                               6         In light of the nature of the claims and allegations in this case and the parties’
                                               7   representations that discovery in this case will involve the production of confidential
                                               8   records, and in order to expedite the flow of information, to facilitate the prompt resolution
                                               9   of disputes over confidentiality of discovery materials, to adequately protect information
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   the parties are entitled to keep confidential, to ensure that the parties are permitted
                                              11   reasonable necessary uses of such material in connection with this action, to address their
                                              12   handling of such material at the end of the litigation, and to serve the ends of justice, a
                                              13   protective order for such information is justified in this matter. The parties shall not
                                              14   designate any information/documents as confidential without a good faith belief that such
                                              15   information/documents have been maintained in a confidential, non-public manner, and
                                              16   that there is good cause or a compelling reason why it should not be part of the public
                                              17   record of this case. Further, this stipulation does not allow any matters to be filed under
                                              18   seal in connection with dispositive motions or trial without further Court order.
                                              19   2.    DEFINITIONS
                                              20         2.1    Action: The instant action: CASE NO.: 2:20-cv-00750-AB(JCx).
                                              21         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                                              22   information or items under this Order.
                                              23         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
                                              24   is generated, stored or maintained) or tangible things that qualify for protection under
                                              25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                              26   Statement.
                                              27         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                              28   support staff).
                                                                                                                    Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                -2-
                                                                               STIPULATED PROTECTIVE ORDER
                                               1         2.5     Designating Party: a Party or Non-Party that designates information or items
                                               2   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                               3         2.6     Disclosure or Discovery Material: all items or information, regardless of the
                                               4   medium or manner in which it is generated, stored, or maintained (including, among other
                                               5   things, testimony, transcripts, and tangible things), that are produced or generated in
                                               6   disclosures or responses to discovery in this matter.
                                               7         2.7     Expert: a person with specialized knowledge or experience in a matter
                                               8   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                               9   expert witness or as a consultant in this Action.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         2.8     House Counsel: attorneys who are employees of a party to this Action. House
                                              11   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                              12         2.9     Non-Party: any natural person, partnership, corporation, association, or other
                                              13   legal entity not named as a Party to this action.
                                              14         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                              15   this Action but are retained to represent or advise a party to this Action and have appeared
                                              16   in this Action on behalf of that party or are affiliated with a law firm which has appeared
                                              17   on behalf of that party, and includes support staff.
                                              18         2.11 Party: any party to this Action, including all of its officers, directors,
                                              19   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                              20   support staffs).
                                              21         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                                              22   Material in this Action.
                                              23         2.13 Professional Vendors: persons or entities that provide litigation support
                                              24   services    (e.g.,   photocopying,   videotaping,      translating,   preparing      exhibits       or
                                              25   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                              26   their employees and subcontractors.
                                              27         2.14 Protected Material: any Disclosure or Discovery Material that is designated
                                              28   as “CONFIDENTIAL.”
                                                                                                                     Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                -3-
                                                                               STIPULATED PROTECTIVE ORDER
                                               1          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
                                               2   a Producing Party.
                                               3   3.     SCOPE
                                               4          The protections conferred by this Order cover not only Protected Material (as
                                               5   defined above), but also (1) any information copied or extracted from Protected Material;
                                               6   (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
                                               7   deposition testimony, conversations, or presentations by Parties or their Counsel that
                                               8   might reveal Protected Material, other than during a court hearing or at trial. Any use of
                                               9   Protected Material during a court hearing or at trial shall be governed by the orders of the
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   presiding judge. This Order does not govern the use of Protected Material during a court
                                              11   hearing or at trial.
                                              12   4.     DURATION
                                              13          Even after final disposition of this litigation, the confidentiality obligations imposed
                                              14   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
                                              15   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
                                              16   dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
                                              17   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
                                              18   trials, or reviews of this Action, including the time limits for filing any motions or
                                              19   applications for extension of time pursuant to applicable law.
                                              20   5.     DESIGNATING PROTECTED MATERIAL
                                              21          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                                              22   Party or Non-Party that designates information or items for protection under this Order
                                              23   must take care to limit any such designation to specific material that qualifies under the
                                              24   appropriate standards. The Designating Party must designate for protection only those
                                              25   parts of material, documents, items, or oral or written communications that qualify so that
                                              26   other portions of the material, documents, items, or communications for which protection
                                              27   is not warranted are not swept unjustifiably within the ambit of this Order.
                                              28   ///
                                                                                                                    Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                 -4-
                                                                               STIPULATED PROTECTIVE ORDER
                                               1         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                               2   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                                               3   to unnecessarily encumber the case development process or to impose unnecessary
                                               4   expenses and burdens on other parties) may expose the Designating Party to sanctions.
                                               5         If it comes to a Designating Party’s attention that information or items that it
                                               6   designated for protection do not qualify for protection, that Designating Party must
                                               7   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                               8         5.2    Manner and Timing of Designations. Except as otherwise provided in this
                                               9   Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                                              11   must be clearly so designated before the material is disclosed or produced.
                                              12         Designation in conformity with this Order requires:
                                              13                (a) for information in documentary form (e.g., paper or electronic
                                              14   documents, but excluding transcripts of depositions), that the Producing Party affix at a
                                              15   minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
                                              16   each page that contains protected material. If only a portion or portions of the material on
                                              17   a page qualifies for protection, the Producing Party also must clearly identify the protected
                                              18   portion(s) (e.g., by making appropriate markings in the margins).
                                              19         A Party or Non-Party that makes original documents available for inspection need
                                              20   not designate them for protection until after the inspecting Party has indicated which
                                              21   documents it would like copied and produced. During the inspection and before the
                                              22   designation, all of the material made available for inspection shall be deemed
                                              23   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                              24   copied and produced, the Producing Party must determine which documents, or portions
                                              25   thereof, qualify for protection under this Order. Then, before producing the specified
                                              26   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                              27   that contains Protected Material. If only a portion or portions of the material on a page
                                              28   ///
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                -5-
                                                                              STIPULATED PROTECTIVE ORDER
                                               1   qualifies for protection, the Producing Party also must clearly identify the protected
                                               2   portion(s) (e.g., by making appropriate markings in the margins).
                                               3                (b) for testimony given in depositions that the Designating Party identifies
                                               4   On the record, before the close of the deposition as protected testimony.
                                               5                (c) for information produced in some form other than documentary and for
                                               6   any other tangible items, that the Producing Party affix in a prominent place on the exterior
                                               7   of the container or containers in which the information is stored the legend
                                               8   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
                                               9   the Producing Party, to the extent practicable, shall identify the protected portion(s).
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                              11   to designate qualified information or items does not, standing alone, waive the
                                              12   Designating Party’s right to secure protection under this Order for such material. Upon
                                              13   timely correction of a designation, the Receiving Party must make reasonable efforts to
                                              14   assure that the material is treated in accordance with the provisions of this Order.
                                              15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                              16         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
                                              17   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                              18         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                              19   process under Local Rule 37-1 et seq.
                                              20         6.3    The burden of persuasion in any such challenge proceeding shall be on the
                                              21   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
                                              22   harass or impose unnecessary expenses and burdens on other parties) may expose the
                                              23   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
                                              24   confidentiality designation, all parties shall continue to afford the material in question the
                                              25   level of protection to which it is entitled under the Producing Party’s designation until the
                                              26   Court rules on the challenge.
                                              27   ///
                                              28   ///
                                                                                                                   Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                -6-
                                                                              STIPULATED PROTECTIVE ORDER
                                               1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                               2         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                               3   disclosed or produced by another Party or by a Non-Party in connection with this Action
                                               4   only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                               5   Material may be disclosed only to the categories of persons and under the conditions
                                               6   described in this Order. When the Action has been terminated, a Receiving Party must
                                               7   comply with the provisions of Section 13 below.
                                               8         Protected Material must be stored and maintained by a Receiving Party at a location
                                               9   and in a secure manner that ensures that access is limited to the persons authorized under
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   this Order.
                                              11         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                              12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                              13   may disclose any information or item designated “CONFIDENTIAL” only to:
                                              14                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                              15   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                              16   disclose the information for this Action;
                                              17                 (b) the officers, directors, and employees (including House Counsel) of the
                                              18   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                              19                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                                              20   disclosure is reasonably necessary for this Action and who have signed the
                                              21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              22                 (d) the court and its personnel;
                                              23                 (e) court reporters and their staff;
                                              24                 (f) professional jury or trial consultants, mock jurors, and Professional
                                              25   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
                                              26   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              27                 (g) the author or recipient of a document containing the information or a
                                              28   custodian or other person who otherwise possessed or knew the information;
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                 -7-
                                                                               STIPULATED PROTECTIVE ORDER
                                               1               (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                               2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                               3   requests that the witness sign the “Acknowledgment and Agreement to Be Bound” form
                                               4   attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
                                               5   information unless they sign the “Acknowledgment and Agreement to Be Bound” attached
                                               6   as Exhibit A, unless otherwise agreed by the Designating Party or ordered by the court.
                                               7   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected
                                               8   Material may be separately bound by the court reporter and may not be disclosed to anyone
                                               9   except as permitted under this Protective Order; and
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10               (i) any mediator or settlement officer, and their supporting personnel,
                                              11   mutually agreed upon by any of the parties engaged in settlement discussions.
                                              12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                              13         OTHER LITIGATION
                                              14         If a Party is served with a subpoena or a court order issued in other litigation that
                                              15   compels disclosure of any information or items designated in this Action as
                                              16   “CONFIDENTIAL,” that Party must:
                                              17               (a) promptly notify in writing the Designating Party. Such notification shall
                                              18   include a copy of the subpoena or court order unless prohibited by law;
                                              19               (b) promptly notify in writing the party who caused the subpoena or order to
                                              20   issue in the other litigation that some or all of the material covered by the subpoena or
                                              21   order is subject to this Protective Order. Such notification shall include a copy of this
                                              22   Protective Order; and
                                              23               (c) cooperate with respect to all reasonable procedures sought to be pursued
                                              24   by the Designating Party whose Protected Material may be affected.
                                              25         If the Designating Party timely seeks a protective order, the Party served with the
                                              26   subpoena or court order shall not produce any information designated in this action as
                                              27   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                              28   issued, unless the Party has obtained the Designating Party’s permission, or unless
                                                                                                                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                                              -8-
                                                                             STIPULATED PROTECTIVE ORDER
                                               1   otherwise required by the law or court order. The Designating Party shall bear the burden
                                               2   and expense of seeking protection in that court of its confidential material and nothing in
                                               3   these provisions should be construed as authorizing or encouraging a Receiving Party in
                                               4   this Action to disobey a lawful directive from another court.
                                               5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                                               6         THIS LITIGATION
                                               7                  (a) The terms of this Order are applicable to information produced by a Non-
                                               8   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                               9   by Non-Parties in connection with this litigation is protected by the remedies and relief
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   provided by this Order. Nothing in these provisions should be construed as prohibiting a
                                              11   Non-Party from seeking additional protections.
                                              12                  (b) In the event that a Party is required, by a valid discovery request, to
                                              13   produce a Non-Party’s confidential information in its possession, and the Party is subject
                                              14   to an agreement with the Non-Party not to produce the Non-Party’s confidential
                                              15   information, then the Party shall:
                                              16                        (1) promptly notify in writing the Requesting Party and the Non-Party
                                              17   that some or all of the information requested is subject to a confidentiality agreement with
                                              18   a Non-Party;
                                              19                        (2) promptly provide the Non-Party with a copy of the Protective
                                              20   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                              21   description of the information requested; and
                                              22                        (3) make the information requested available for inspection by the
                                              23   Non-Party, if requested.
                                              24                  (c) If a Non-Party represented by counsel fails to commence the process
                                              25   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice and
                                              26   accompanying information or fails contemporaneously to notify the Receiving Party that
                                              27   it has done so, the Receiving Party may produce the Non-Party’s confidential information
                                              28   responsive to the discovery request.       If an unrepresented Non-Party fails to seek a
                                                                                                                    Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                 -9-
                                                                                STIPULATED PROTECTIVE ORDER
                                               1   protective order from this court within 14 days of receiving the notice and accompanying
                                               2   information, the Receiving Party may produce the Non-Party’s confidential information
                                               3   responsive to the discovery request. If the Non-Party timely seeks a protective order, the
                                               4   Receiving Party shall not produce any information in its possession or control that is
                                               5   subject to the confidentiality agreement with the Non-Party before a determination by the
                                               6   court unless otherwise required by the law or court order. Absent a court order to the
                                               7   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                                               8   court of its Protected Material.
                                               9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                              11   Protected Material to any person or in any circumstance not authorized under this
                                              12   Protective Order, the Receiving Party must immediately (a) notify in writing the
                                              13   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                              14   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                                              15   unauthorized disclosures were made of all the terms of this Order, and (d) request such
                                              16   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
                                              17   attached hereto as Exhibit A.
                                              18   11.   INADVERTENT          PRODUCTION           OF   PRIVILEGED         OR      OTHERWISE
                                              19         PROTECTED MATERIAL
                                              20         When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                              21   produced material is subject to a claim of privilege or other protection, the obligations of
                                              22   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                                              23   This provision is not intended to modify whatever procedure may be established in an e-
                                              24   discovery order that provides for production without prior privilege review. Pursuant to
                                              25   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                                              26   effect of disclosure of a communication or information covered by the attorney-client
                                              27   privilege or work product protection, the parties may incorporate their agreement into this
                                              28   Protective Order.
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                                               - 10 -
                                                                              STIPULATED PROTECTIVE ORDER
                                               1   12.   MISCELLANEOUS
                                               2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
                                               3   to seek its modification by the Court in the future.
                                               4         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
                                               5   would have to object to disclosing or producing any information or item on any ground
                                               6   not addressed in this Protective Order. Similarly, no Party waives any right to object on
                                               7   any ground to use in evidence of any of the material covered by this Protective Order.
                                               8         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                                               9   Material must comply with Civil Local Rule 79-5 and with any pertinent orders of the
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   assigned District Judge and Magistrate Judge. If a Party's request to file Protected Material
                                              11   under seal is denied by the court, then the Receiving Party may file the information in the
                                              12   public record unless otherwise instructed by the court.
                                              13   13.   FINAL DISPOSITION
                                              14         After the final disposition of this Action, as defined in Section 4, within 60 days of
                                              15   a written request by the Designating Party, each Receiving Party must return all Protected
                                              16   Material to the Producing Party or destroy such material. As used in this subdivision, “all
                                              17   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
                                              18   format reproducing or capturing any of the Protected Material. Whether the Protected
                                              19   Material is returned or destroyed, the Receiving Party must submit a written certification
                                              20   to the Producing Party (and, if not the same person or entity, to the Designating Party) by
                                              21   the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
                                              22   Material that was returned or destroyed and (2) affirms that the Receiving Party has not
                                              23   retained any copies, abstracts, compilations, summaries or any other format reproducing
                                              24   or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                              25   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
                                              26   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                              27   reports, attorney work product, and consultant and expert work product, even if such
                                              28
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                                               - 11 -
                                                                              STIPULATED PROTECTIVE ORDER
                                               1   materials contain Protected Material. Any such archival copies that contain or constitute
                                               2   Protected Material remain subject to this Protective Order as set forth in Section 4.
                                               3   14.   Any violation of this Order may be punished by any and all appropriate measures
                                               4   including, without limitation, contempt proceedings and/or monetary sanctions.
                                               5   15.   This agreement may be executed in counterparts.
                                               6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                               7
                                                   Dated: December 11, 2020
                                               8                                     /s/
                                                                                     PETER BORENSTEIN, ESQ.
                                               9                                     Attorney for Plaintiff,
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                                                     GARY GOLDSMITH
                                              10

                                              11

                                              12   Dated: December 11, 2020          LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                     AMES
                                              13
                                                                                     /s/
                                              14                                     DENNIS K. AMES, ESQ.
                                                                                     MARISSA A. WARREN, ESQ.
                                              15                                     MERNA R. ABDELMALAK, ESQ.
                                                                                     Attorneys for Defendant,
                                              16                                     GARFIELD BEACH CVS, L.L.C.
                                              17

                                              18

                                              19   IT IS SO ORDERED.
                                              20   DATED: December 14, 2020                      ____________/s/__________________
                                                                                                 Honorable Jacqueline Chooljian
                                              21                                                 United States Magistrate Judge
                                              22

                                              23

                                              24

                                              25

                                              26                                                _
                                              27

                                              28                                                _
                                                                                                                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                                              - 12 -
                                                                              STIPULATED PROTECTIVE ORDER
                                               1
                                                                                           EXHIBIT A
                                               2
                                                               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                               3

                                               4
                                                   I, _____________________________ [print or type full name], of _________________
                                               5
                                                   [print or type full address], declare under penalty of perjury that I have read in its entirety
                                               6
                                                   and understand the Protective Order that was issued by the United States District Court
                                               7
                                                   for the Central District of California on December 14, 2020 in the case of GARY
                                               8
                                                   GOLDSMITH v. GARFIELD BEACH CVS, L.L.C.; DOES 1 THROUGH 10, CASE NO.
                                               9
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                   2:20-cv-00750-AB(JCx). I agree to comply with and to be bound by all the terms of this
                                              10
                                                   Protective Order and I understand and acknowledge that failure to so comply could expose
                                              11
                                                   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                              12
                                                   not disclose in any manner any information or item that is subject to this Protective Order
                                              13
                                                   to any person or entity except in strict compliance with the provisions of this Order.
                                              14
                                                         I further agree to submit to the jurisdiction of the United States District Court for
                                              15
                                                   the Central District of California for the purpose of enforcing the terms of this Protective
                                              16
                                                   Order, even if such enforcement proceedings occur after termination of this action. I
                                              17
                                                   hereby appoint __________________________ [print or type full name] of
                                              18
                                                   _______________________________________ [print or type full address and telephone
                                              19
                                                   number] as my California agent for service of process in connection with this action or
                                              20
                                                   any proceedings related to enforcement of this Protective Order.
                                              21
                                                   Date: ______________________________________
                                              22
                                                   City and State where sworn and signed: _________________________________
                                              23

                                              24
                                                   Printed name: _______________________________
                                              25

                                              26
                                                   Signature: __________________________________
                                              27

                                              28
                                                                                                                    Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                - 13 -
                                                                               STIPULATED PROTECTIVE ORDER
